DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 09/20/2011. Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker et al. (US 2013/0331087) in view of Trundle et al. (US 2016/0202677).

	Regarding claim 1: Shoemaker disclose a teaches a method and mobile device of suggesting one or more accessory devices controlled by an application executing on a mobile device, the method comprising performing by the mobile device: 
measuring one or more sensor values, the one or more sensor values measured using one or more sensors of the mobile device, wherein the one or more sensor values are determined from one or more signals emitted by a first one or more accessory devices; ((fig.1, col.1 lines 48-58, col.4 lines 14-col. 5 lines 43), 
determining an area of a physical space for the first one or more accessory devices based on the one or more sensor values (col. 5 Lines 31-35). 
Shoemaker does not teach suggesting a second one or more accessory devices associated with the same area as the first one or more accessory devices. 
In analogous art regarding location based control system, Aldunate teaches suggesting a second one or more accessory devices associated with the same area as the first one or more accessory devices.(¶0099). 

Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include ,it would be obvious to combine the teaching of Aldunate into Hall in order to make the method more user friendly.


Regarding claim 1: Shoemaker disclose a teaches a method and mobile device of suggesting one or more accessory devices controlled by an application executing on a mobile device, the method comprising performing by the mobile device: 
measuring one or more sensor values, the one or more sensor values measured using one or more sensors of the mobile device, wherein the one or more sensor values are determined from one or more signals emitted by a first one or more accessory devices; (¶0055 and ¶0074), 
determining an area of a physical space for the first one or more accessory devices based on the one or more sensor values (¶0076). 
Hall does not teach suggesting a second one or more accessory devices associated with the same area as the first one or more accessory devices. 
In analogous art regarding location based control system, Trundle teaches suggesting a second one or more accessory devices associated with the same area as the first one or more accessory devices (¶0101). 
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the features of  suggesting a second one or more accessory devices associated with the same area as the first one or more accessory devices, as disclose by Trundle, to the method of Shoemaker in order to allow the user to make the decision to control, hence making the method more user friendly.

Regarding claim 2: The combination of Shoemaker and Trundle disclose the method of claim 1, wherein the first one or more accessory devices and the second one or more accessory devices are shared by the mobile device and a plurality of other mobile devices (Shoemaker: Fig. 6, ¶0067).

Regarding claim 3: The combination of Shoemaker and Trundle disclose the method of claim 2, wherein the area of the physical space of the first one or more accessory devices is further determined based on measurements from the plurality of other mobile devices (Shoemaker: ¶0020).

Regarding claim 4: The combination of Shoemaker and Trundle disclose the method of claim 2, wherein the suggested second one or more accessory devices associated with the same area as the first one or more accessory devices is determined based on previously measured sensor values (Trundle: ¶0068: prior energy consumption).

Regarding claim 5: The combination of Shoemaker and Trundle disclose the method of claim 2, wherein the suggested second one or more accessory devices associated with the same area as the first one or more accessory devices is determined based on historical usage of the suggested second one or more accessory devices by the plurality of other mobile devices while in the area (Trundle: ¶0068: prior energy consumption).

Regarding claim 6: The combination of Shoemaker and Trundle disclose the method of claim 1, wherein the area of the physical space corresponds to a room in a home (Shoemaker: ¶0028).

Regarding claim 7: The combination of Shoemaker and Trundle disclose the method of claim 1, wherein the measuring the one or more sensor values is performed one or more times over a time interval (Shoemaker: ¶0055 and ¶0074).

Regarding claim 8: The combination of Shoemaker and Trundle disclose the method of claim 1, wherein the measuring the one or more sensor values is initiated in response to a triggering event (Shoemaker: ¶0055: distance of the mobile device or detection of device at a particular geographic location).

Regarding claim 9: The combination of Shoemaker and Trundle disclose the method of claim 1, wherein the triggering event comprises a user interaction with the mobile device (Trundle: ¶0068).

Regarding claim 10: The combination of Shoemaker and Trundle disclose the method of claim 9, wherein the user interaction with the mobile device comprises selection of a button on the mobile device or activation of an intelligent assistant on the mobile device (Trundle: ¶0068).

Regarding claim 11: The combination of Shoemaker and Trundle disclose the method of claim 1, wherein the one or more sensor values, measured using the one or more sensors of the mobile device, correspond to one or more sensor positions, and wherein the one or more sensor positions correspond to one or more physical positions in the area of the physical space (Shoemaker: ¶0074).

Regarding claim 12: The combination of Shoemaker and Trundle disclose the method of claim 2, wherein the suggested second one or more accessory devices associated with the same area as the first one or more accessory devices is determined based on one or more shared device data models for the second one or more accessory devices (Trundle: ¶0041).

Regarding claim 13: The combination of Shoemaker and Trundle disclose the method of claim 2, wherein the mobile device and the plurality of other mobile devices share accessory device usage information for the first one or more accessory devices and the second one or more accessory devices (Trundle: ¶0041).

Regarding claim 14: The combination of Shoemaker and Trundle disclose the method of claim 2, wherein the plurality of other mobile devices are used by a plurality of different users (Trundle: ¶0041).

Regarding claim 15: Shoemaker disclose a mobile device comprising: 
a processor (Fig. 7, item 704); 
a memory (Fig. 7, item 702); 
a computer readable medium coupled to the processor (claims 27), the computer readable medium storing instructions executable by the processor for implementing a method comprising:
measuring one or more sensor values, the one or more sensor values measured using one or more sensors of the mobile device, wherein the one or more sensor values are determined from one or more signals emitted by a first one or more accessory devices; (¶0055 and ¶0074), 
(¶0076). 
Shoemaker does not teach suggesting a second one or more accessory devices associated with the same area as the first one or more accessory devices. 
In analogous art regarding location based control system, Trundle teaches suggesting a second one or more accessory devices associated with the same area as the first one or more accessory devices (¶0101). 
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the features of  suggesting a second one or more accessory devices associated with the same area as the first one or more accessory devices, as disclose by Trundle, to the method of Shoemaker in order to allow the user to make the decision to control, hence making the method more user friendly.

Regarding claim 16: The combination of Shoemaker and Trundle disclose the mobile device according to claim 15, wherein the first one or more accessory devices and the second one or more accessory devices are shared by the mobile device and a plurality of other mobile devices (Shoemaker: Fig. 6, ¶0067).

Regarding claim 17: The combination of Shoemaker and Trundle disclose the mobile device according to claim 16, wherein the suggested second one or more accessory devices associated with the same area as the first one or more accessory devices is determined based on historical usage of the suggested second one or more accessory devices by the plurality of other mobile devices while in the area (Trundle: ¶0068: prior energy consumption).

Regarding claim 18: Shoemaker disclose a non-transitory computer readable medium including instructions configured to cause one or more processors to perform operations comprising: (claims 27), the computer readable medium storing instructions executable by the processor for implementing a method comprising:
measuring one or more sensor values, the one or more sensor values measured using one or more sensors of the mobile device, wherein the one or more sensor values are determined from one or more signals emitted by a first one or more accessory devices; (¶0055 and ¶0074), 
determining an area of a physical space for the first one or more accessory devices based on the one or more sensor values (¶0076). 
Shoemaker does not teach suggesting a second one or more accessory devices associated with the same area as the first one or more accessory devices. 
In analogous art regarding location based control system, Trundle teaches suggesting a second one or more accessory devices associated with the same area as the first one or more accessory devices (¶0101). 
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the features of  suggesting a second one or more accessory devices associated with the same area as the first one or more accessory devices, as disclose by Trundle, to the method of Shoemaker in order to allow the user to make the decision to control, hence making the method more user friendly.

Regarding claim 19: The combination of Shoemaker and Trundle disclose the computer readable medium according to claim 18, wherein the first one or more accessory devices and the (Shoemaker: Fig. 6, ¶0067).

Regarding claim 20: The combination of Shoemaker and Trundle disclose the computer readable medium according to claim 18, wherein the suggested second one or more accessory devices associated with the same area as the first one or more accessory devices is determined based on historical usage of the suggested second one or more accessory devices by the plurality of other mobile devices while in the area (Trundle: ¶0068: prior energy consumption).

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689